            Case 1:17-vv-00751-UNJ Document 53 Filed 07/30/19 Page 1 of 2




              In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-751v
                                         (Unpublished)

    *************************    *
                                 *
    K.T. and K.T., parents and natural guardians
    of CT, a minor               *
                                 *
                                 *
                    Petitioners, *                        Special Master Katherine E. Oler
                                 *                        Filed: April 12, 2019
    v.                           *
                                 *
                                 *
    SECRETARY OF HEALTH AND      *                        Petitioner’s Motion for a Decision;
    HUMAN SERVICES,              *                        Dismissal of Petition; Vaccine Act.
                                 *
                                 *
                    Respondent.  *
    ************************* *
                                 *

Robert J. Krakow, Law Office of Robert J. Krakow, New York, NY, for Petitioner.

Camille M. Collett, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               DECISION DISMISSING CASE FOR INSUFFICIENT PROOF1

        On June 6, 2017, K.T. and K.T., as parents and natural guardians of CT, a minor,
(“Petitioners”) filed a petition2 for compensation under the National Vaccine Injury Compensation
Program,3 alleging that their son, CT, suffered injuries that led to egg and pea allergies as a result

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 This petition was initially assigned to Special Master Moran on June 7, 2017 and was re-assigned to my
docket on January 29, 2018.
3
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
          Case 1:17-vv-00751-UNJ Document 53 Filed 07/30/19 Page 2 of 2



of the Hepatitis B and pneumococcal conjugate vaccinations he received on February 13, 2015 and
the DTaP-Hib-IPV (Pentacel) and separate Hib vaccinations he received on August 24, 2015.
Petition at 1, ECF No. 1. Petitioners filed their statement of completion on August 28, 2017. ECF
No. 21.

        On January 8, 2018, Respondent filed a Rule 4(c) Report (“Respondent’s Report”). ECF
No. 26. Respondent stated that Petitioners had not satisfied their burden of proof, specifically
noting that Petitioners failed to establish the nature of CT’s injuries and a causal relationship
between any injuries and CT’s vaccinations. Id. at 12-13. Respondent concluded that
“[P]etitioners have not demonstrated entitlement to compensation under the terms of the Act.” Id.
at 13.

        Following Respondent’s Report, Petitioners were given more than one year to retain an
expert and file a report in support of their petition. Petitioners moved for and were granted a total
of six extensions to file an expert report. On April 2, 2019, I held a status conference via telephone
with the parties to discuss Petitioners’ progress. Following the call, Petitioners filed the instant
motion to dismiss their claim on April 11, 2019, indicating that “[an] investigation of the facts, the
available medical testing, the state of the science supporting [P]etitioners’ case, and [P]etitioners’
review of the case decisions of the Office of Special Masters, the United States Court of Federal
Claims and the United States Court of Appeals for the Federal Circuit, have demonstrated to
[P]etitioners that they will be unable to prove that [P]etitioners are entitled to compensation in the
Vaccine Injury Compensation Program.” See Petitioners’ Motion for a Decision Dismissing the
Petition, ECF No. 41.

        To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or (2) that he suffered an injury that was actually caused
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). Moreover, under the Vaccine Act, a
petitioner may not receive a Vaccine Program award based solely on his claims alone. Rather, the
petition must be supported by either medical records or by the opinion of a competent medical
expert. Section 13(a)(1). In this case, however, there is insufficient evidence in the record for
Petitioners to meet their burden of proof. Petitioners’ claim therefore cannot succeed and, in
accordance with their motion, must be dismissed. Section 11(c)(1)(A).

      Thus, this case is DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.
                                                              /s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




                                                  2
